Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Southern Division

%

JAMES P. LANCASTER,

Plaintiff,

vs. Civil No.:
HAVEN SMITH, JR., ET AL.,

Defendants.
JOINT NOTICE OF REMOVAL

Haven Smith, Jr. and Charles County Maryland, Defendants, by their undersigned
counsel, pursuant to Title 28 U.S.C. §§ 1441 and 1446, and Local Rule 103.5 of the United
States District Court for the District of Maryland, hereby jointly remove this action from the
Circuit Court for Charles County to the United States District Court for the District of Maryland,
and, for reasons, state:

1. The Complaint governing this action was filed in the Circuit Court for Charles
County on June 2, 2020.

2. The Complaint, brought under the auspices of State and Federal law, sets forth
causes of action for: Unreasonable Search and Seizure (Brought under the Fourth Amendment
and Articles 24 and 26 of the Maryland Declaration of Rights) (Count 1); Excessive Force
(Although not expressly stated, it appears this claim has been brought under the Fourth
Amendment and Articles 24 and 26 of the Maryland Declaration of Rights) (Count 2); Assault
(Count 3); Battery (Count 4); and Negligent Supervision, Retention, and Training (Count 5).

3. Because Count 1 alleges and Count 2 appears to allege causes of action against

Defendants under a federal statute and/or the federal Constitution, the United States District
Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 2 of 6

Court has original jurisdiction over these counts, in that they purport to state a claim arising
“under the Constitution, laws, or treaties of the United States.” 28 U.S.C, § 1331.

4, In addition, pursuant to 28 U.S.C. § 1367, the United States District Court, in its
discretion, may exercise supplemental jurisdiction over the state law causes of action in the
Complaint, Counts 1 through 5.

5. Writs of Summons were issued for Defendants on June 3, 2020. The original
writs were apparently never served and were reissued at Plaintiff’s request on August 19, 2020.

6. Defendant Haven Smith, Jr. was served on October 5, 2020. Defendant Charles
County Maryland voluntarily waives service of process by joining in the removal of this action.

7. Thus, all of the Defendants are filing this Joint Notice of Removal “within thirty
(30) days after the receipt by the defendant, through service or otherwise, of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is based... .” 28
U.S.C. § 1446 (b).

8. Pursuant to Local Rule 103.5, Defendants are filing with this Notice of Removal
in the United States District Court true and legible copies of all process, pleadings, papers, and
orders which have been served upon them.

9. Concurrent with the filing of this Notice of Removal, these Defendants, pursuant
to 28 U.S.C. § 1446(c)(5), have provided written notice of removal to Plaintiff and have filed a
copy of this Notice with the Clerk of the Circuit Court for Charles County, thereby effecting the
removal of this action, and alerting the State court that it shall proceed no further unless and until

the case is remanded. See Exhibit A.
Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 3 of 6

Wherefore, these Defendants notify all Courts and Parties that this action has been
removed to the United States District Court for the District of Maryland, and that no further
proceedings shall be had in the Circuit Court for Charles County.

Respectfully Submitted,

fs/
John F. Breads, Jr.
Federal Bar No. 01343

jbreads @]git.org

‘s/
Matthew Peter
Federal Bar No. 26351

mpeter @igit.org
7225 Parkway Drive

Hanover, Maryland 21076
Office (443) 451-1700
Facsimile (443) 561-1701

Counsel for the Defendants

CERTIFICATE OF SERVICE

I certify that on November 4, 2020, the foregoing paper was filed and served via
CM/ECF on all counsel of record and mailed via First Class U.S. Mail, postage pre-paid, to:
Josephia Rouse, The Law Offices of Josephia Rouse, 1537 Light Street, Baltimore, Maryland

21230.

Is!
Matthew D. Peter
Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 4 of 6

JAMES P. LANCASTER, IN THE
Plaintiff, * CIRCUIT COURT
VS.
* FOR
HAVEN SMITH, JR., ef al.,
* CHARLES COUNTY
Defendants.
* CIVIL NO.: C-08-CV-2020-000390
* * * * * * Ed
JOINT NOTICE OF REMOVAL

 

Haven Smith, Jr. and Charles County Maryland, Defendants, by and through their
undersigned counsel, pursuant to Title 28 U.S.C. §§ 1441 and 1446, and Local Rule 103.5 of the
United States District Court for the District of Maryland, jointly remove this action from the
Circuit Court for Montgomery County to the United States District Court for the District of
Maryland, and, for reasons, state:

1. The Complaint governing this action was filed in the Circuit Court for
Montgomery April 3, 2020.

2. The Complaint, brought under the auspices of State and Federal law, sets forth
causes of action for: Unreasonable Search and Seizure (Brought under the Fourth Amendment
and Articles 24 and 26 of the Maryland Declaration of Rights) (Count 1); Excessive Force
(Although not expressly stated, it appears this claim has been brought under the Fourth
Amendment and Articles 24 and 26 of the Maryland Declaration of Rights) (Count 2); Assault
(Count 3); Battery (Count 4); and Negligent Supervision, Retention, and Training (Count 5).

3. Because Count 1 alleges and Count 2 appears to allege causes of action against
Defendants under a federal statute and/or the federal Constitution, the United States District
Court has original jurisdiction over these counts, in that they purport to state a claim arising

“under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Zivot A
Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 5 of 6

4, In addition, pursuant to 28 U.S.C. § 1367, the United States District Court, in its
discretion, may exercise supplemental jurisdiction over the state law causes of action in the
Complaint, Counts 1 through 5.

5. Writs of Summons were issued for Defendants on June 3, 2020. The original
writs were apparently never served and were reissued at Plaintiff's request on August 19, 2020,

6. Defendant Haven Smith, Jr. was served on October 5, 2020. Defendant Charles
County Maryland voluntarily waives service of process by joining in the removal of this action.

7. Thus, all of the Defendants are filing this Notice of Removal “within thirty (30)
days after the receipt by the defendant, through service or otherwise, of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is based... .” 28
U.S.C. §$ 1446 (b).

8. Pursuant to Local Rule 103.5, these Defendants have filed with their Notice of
Removal in the United States District Court true and legible copies of all process, pleadings,
papers, and orders which have been served upon them.

9, Concurrent with the filing of this Notice of Removal, Defendants, pursuant to 28
U.S.C. § 1446(c)(5), have provided written notice of removal to Plaintiff and have filed a copy of
this Notice with the Clerk of the United States District Court, thereby effecting the removal of
this action.

Wherefore, these Defendants notify all Courts and Parties that this action has been
removed to the United States District Court for the District of Maryland, and that no further

proceedings shall be had in the Circuit Court for Charles County.
Case 8:20-cv-03201-PJM Document1 Filed 11/04/20 Page 6 of 6

Respectfully Submitted,

St Reeds i Ye
John F, Breads, Jr.
jbreads @lgit.org

Lo

Matthew Peter

mpeter@1git.org
7225 Parkway Drive

Hanover, Maryland 21076
Office (443) 451-1700
Facsimile (443) 561-1701

Counsel for the Defendants

RULE 20-201 CERTIFICATION
The undersigns hereby certifies, pursuant to Maryland Rule 20-201, that the foregoing

document does not contain any restricted information.

Kae D. Peter

CERTIFICATE OF SERVICE

I certify that on November 4 2020, the foregoing paper was filed and served via MDEC
on all counsel of record and mailed via First Class U.S. Mail, postage pre-paid, to: Josephia
Rouse, The Law Offices of Josephia Rouse, 1537 Light Street, Baltimore, Maryland 21230.

Matthew D. Peter
